      Case 7:10-cv-01136-NSR-LMS Document 190 Filed 07/22/20 Page 1 of 2




                                      Law Offices of
                                    Daniel A. Hochheiser
                                          Attorney At Law
                                     2 Overhill Road, Suite 400
                                     Scarsdale, New York 10583
                                        dah@hochheiser.com
                                           (646) 863-4246
July 22, 2020

Via ECF
Hon. Nelson S. Román
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

Re:     Waterkeeper Alliance, Inc. v. Spirit of Utah Wilderness, Inc., 10 CV 1136 (NSR-LMS)
        REQUEST FOR EXTENSION OF TIME TO SURRENDER,
        OR PURGE CIVIL CONTEMPT, AND RELIEF FROM PRIOR ORDERS

Your Honor:

        By ECF document 189 filed 06/22/2020, Your Honor extended Jeffrey Salt’s date to
surrender to the U.S. Marshalls for the Southern District of New York, located at 300 Quarropas
Street, White Plains, N.Y., until July 31, 2020 by 2 p.m. to be incarcerated until such time as he
purges Defendant SUW and himself of the contempt.

       My client, Jeffrey Salt, requests an extension of the surrender/purge date currently
scheduled for July 31, 2020 to a date on or after September 29, 2020. Mr. Salt, a non-party to
the underlying case, is currently present in the State of Utah. Utah is among the states with
increased rates of COVID-19 transmission and is covered by Governor Cuomo’s travel advisory,
which requires a mandatory 14-day quarantine upon arrival of residents (of covered states) in
New York.

                 In response to increased rates of COVID-19 transmission in certain states within
                 the United States, and to protect New York’s successful containment of COVID-
                 19, the State has joined with New Jersey and Connecticut in jointly issuing a
                 travel advisory for anyone returning from travel to states that have a significant
                 degree of community-wide spread of COVID-19. 1

1
  https://coronavirus.health.ny.gov/covid-19-travel-advisory. “Based upon Governor Cuomo’s Executive Order 205,
issued June 25, 2020, the following states meet the criteria for required quarantine: Alaska, Alabama, Arkansas,
Arizona, California, Delaware, Florida, Georgia, Iowa, Idaho, Indiana, Kansas, Louisiana, Maryland, Missouri,
Mississippi, Montana, North Carolina, North Dakota, Nebraska, New Mexico, Nevada, Ohio, Oklahoma, South
Carolina, Tennessee, Texas, Utah, Virginia, Washington, Wisconsin. This is based upon a seven day rolling
average, of positive tests in excess of 10%, or number of positive cases exceeding 10 per 100,000 residents.”

                                                                                                               1
       Case 7:10-cv-01136-NSR-LMS Document 190 Filed 07/22/20 Page 2 of 2




Given the COVID-19 pandemic and the significant COVID-19 issues extant in the State of Utah,
which could pose a risk of infection to residents of New York, including the Federal Marshalls,
New York inmates, correction officers and others, including Salt, Salt requests a 60-day
extension of the surrender/purge date to a date on or after September 29, 2020.

         Moreover, pursuant to Rule 60 of the Federal Rules of Civil Procedure, Salt requests
relief from the Court’s prior default and contempt orders, until such time as: (i) this Court
decides his outstanding Rule 59(e) motion (ECF 176) 2, (ii) the Second Circuit lifts the stay of
Salt’s appeal of this Court’s contempt order (ECF 186), and (iii) the COVID-19 risk of cross-
country travel (and imprisonment) to Salt is decreased and brought under control.

        This application should be granted in the interest of justice and to ensure my client’s
rights to due process. An adjournment of the July 31, 2020 purge/surrender date makes sense
given the ongoing COVID-19 pandemic which makes travel from Utah to New York risky, and
could unnecessarily expose Salt, a 61-year-old man, to the virus 3.




                                                      Respectfully submitted,



                                                      Daniel A. Hochheiser


Cc: all counsel via ECF




2
  In the event this Court grants the outstanding Rule 59(e) motion, this Court would necessarily be required to vacate
the prior default and contempt orders (ECF 100, 135, 160, 171, 183, 187, 189) concerning Salt.
3
  On March 17, 2020, Salt was treated at the Emergency Department of St. Mark’s Hospital in Salt Lake City, UT
for cough, shortness of breath, and fever; he was diagnosed with influenza-like symptoms.

                                                                                                                    2
